Appeals from a judgment of the Supreme Court, Rockland County (Colabella, J.), entered May 5, 1988. The municipal appellants’ notice of appeal from an order entered September 24, 1987, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the judgment is affirmed, for reasons stated by Justice Colabella in his memorandum decisions dated August 10, 1987, and March 7,1988, respectively; and it is further,
Ordered that the respondents-respondents are awarded one bill of costs. Mollen, P. J., Rubin, Sullivan and Rosenblatt, JJ., concur.